EXHIBIT 10.34

 

SIXTH AMENDMENT
TO THE
WESBANCO, INC. KSOP
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2014)

WHEREAS, WesBanco, Inc. (the “Company”) maintains the WesBanco, Inc. KSOP, as
amended and restated effective January 1, 2014 (the “Plan”); and

WHEREAS, Section 12.6 of the Plan reserves to the Company the right to amend the
Plan at any time; and

WHEREAS, the Company has amended the Plan from time to time; and

WHEREAS, the Company has decided to amend the Plan further to modify the Plan’s
hardship distribution provisions;

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.

Effective as of January 1, 2020, the eighth paragraph of Section 4.1 (regarding
a six‑month contribution suspension period following any hardship distribution)
is deleted.

 

2.

Section 8.2 is amended in its entirety, effective as of January 1, 2020 (except
as otherwise specified therein), to read as follows:

Section 8.2.  Hardship Distributions.  In case of hardship, a Participant may
apply to the Committee for a distribution of all or any portion of his entire
vested account balance, other than his Employer Discretionary Contribution
Account, in the following order (as may be applicable):  (i) Employee Rollover
Contribution Account, (ii) Employee after‑tax contributions account;
(iii) Employee Deferral Account, (iv) Employer Matching Contribution Account,
and (v) Qualified Matching Contribution Account, if any, including any
corresponding sub‑accounts under the Plan that are attributable to similar
amounts transferred from other plans.  

A hardship distribution will be approved only if the Committee reasonably
determines that all of the following requirements are satisfied:

(a)The distribution is for any of the following needs:

(1)Expenses for (or necessary to obtain) medical care that would be deductible
by the Participant under Code Section 213(d), determined without regard to the
limitations in Code Section 213(a) (relating to the applicable percentage of
adjusted gross income and the recipients of the medical care), for any medical
care

 

--------------------------------------------------------------------------------

 

(2)recipient who is listed in Code Section 213(a) or, if not so listed, is a
Primary Beneficiary (as defined below);

(3)Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(4)Payment of tuition, related educational fees, and room and board expenses for
up to the next 12 months of post-secondary education for the Participant, for
the Participant’s spouse, child, or dependent (as defined in Code Section 152
without regard to Code Sections 152(b)(1), 152(b)(2), and 152(d)(1)(B)), or for
a Primary Beneficiary (as defined below);

(5)Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on that residence;

(6)Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, child, or dependent (as defined in Code Section 152 without
regard to Code Section 152(d)(1)(B)) or for a deceased Primary Beneficiary (as
defined below);

(7)Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (which,
effective as of January 1, 2018, shall be determined without regard to Code
Section 165(h) and whether the loss exceeds 10% of adjusted gross income); or

(8)Expenses and losses (including loss of income) incurred by the Participant on
account of a disaster declared by the Federal Emergency Management Agency (FEMA)
under the Robert T. Stafford Disaster Relief and Emergency Assistance Act,
Public Law 100–707, provided that the Participant’s principal residence or
principal place of employment at the time of the disaster was located in an area
designated by FEMA for individual assistance with respect to the disaster.

(b)The distribution is not in excess of the amount required to satisfy the
applicable need described in paragraph (a) above.  The amount of such need may
include amounts necessary to pay any federal, state, or local income taxes or
penalties reasonably anticipated to result from the distribution.

(c)The Participant has obtained all other currently available distributions
(including distribution of ESOP dividends under Code Section 404(k) but not
hardship distributions) under the Plan and all other deferred compensation plans
(either qualified under the Code or nonqualified) maintained by the Employer or
any Related Employer.

-2-

--------------------------------------------------------------------------------

 

(d)The Participant represents (in writing or by using an electronic medium, as
defined in Treas. Re. Section 1.401(a)-21(e)(3), approved by the Plan
Administrator) that he has insufficient cash or other liquid assets reasonably
available to satisfy the need.  The Plan Administrator may rely on such
representation unless the Plan Administrator has actual knowledge to the
contrary.  

(e)Any Participant receiving a hardship distribution prior to January 1, 2020,
shall be prohibited from making any contributions to the Plan for a period
beginning on the distribution date and ending on (and including) the earlier of
(1) the date that is six months after receipt of such distribution, or
(2) December 31, 2019, and similarly shall be prohibited, under the terms of the
applicable plan or an otherwise legally enforceable agreement, from making any
contributions to all other plans (within the meaning of Treas. Reg. Section
1.401(k)‑1(d)(3)(iv)(F)) maintained by the Employer or Related Employers for
such period after receipt of such distribution. Such prohibition shall not apply
for any hardship distribution received on or after January 1, 2020.

For purposes of this Section, a “Primary Beneficiary” is an individual who is
named as a Beneficiary of the Participant under the Plan and has an
unconditional right, upon the death of the Participant, to all or a portion of
the Participant’s account balance under the Plan.

The Committee shall apply the provisions of this Section on a uniform and
consistent basis to all Participants in similar circumstances and shall make any
rules and regulations, prescribe the use of such forms, and exercise any other
powers it deems necessary properly to carry out the provision and intent of this
Section.  This Section shall be interpreted and administered in accordance with
regulations and other official guidance under Code Section 401(k).

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Sixth Amendment of the Plan is, by the authority of the
Board of Directors of the Company, executed on behalf of the Company this 24th
day of October, 2019.

 

 

 

WesBanco, Inc.

 

 

 

 

 

 

By:

/s/ Todd F. Clossin  

 

 

 

Todd F. Clossin

ATTEST:

 

 

President & CEO

 

 

 

 

/s/ Linda M. Woodfin

 

 

 

Secretary

 

 

 

 

-4-